GIBBONS, J.
There was no error in allowing the transcript from the records of the Court of Ordinary in Jasper County, Georgia, to be read in evidence to the jury. No objection was made to the authentication of the transcript, as not being in conformity to the requirements of the act of Congress upon that subject, but it was objected, 1st, that the record does not disclose the fact that William Traylor, whose will was proved, was dead ; 2d, that it did not appear, from anything on the face of the proceedings, that said Court of Ordinary had jurisdiction to admit said will to record ; and, 8dly, that it did not appear there was present, when said will was probated, the number of justices required by law. In support of these objections, the counsel for the plaintiff in error cite the case of the Commissioners’ Court uf Talladega v. Thompson, 18 Ala. 694, to the effect that the proceedings of a court of special, limited jurisdiction must show affirmatively, on their face, their jurisdiction over the subject matter, or their proceedings are void; and other decisions of this court to the same effect. That this is the correct view to take of the proceedings of courts of special, limited jurisdiction of this State, there can be no doubt. But, we apprehend, the question under consideration does not properly fall under the authority of this class of cases. The question here is, not directly as to the effect of the transcript offered in evidence as a decree, but whether it is competent to go to the jury as the record of a court of a sister State. In such cases, whether the record is of a court of general jurisdiction, or one of special and limited jurisdiction, courts of this State are bound to presume in their favor, to the extent that they have jurisdiction over the subject matter upon which they profess to adjudicate, until the contrary appears. This much our courts owe to the judicial proceedings of the sister States. The true rule, we apprehend, was laid down in the case of Dozier v. Joyce, 8 Porter 393, which was a case involving the admissibility of a record of the Court of Ordinary of South Carolina. The court in this case uses the following language: “ The certificate and seal which gives verity to the record, establishes as well the
*270right of the court to adjudicate the matter contained therein (unless, indeed, the record itself discloses the want of jurisdiction), as that such facts were in truth adjudicated.” This disposes of the whole of the objections raised to the transcript under consideration, and shows that the court ruled the law correctly in admitting it to the jury.
The court, in our opinion, erred in refusing to exclude the testimony of Jeremiah Stallings, as we think it apparent from his testimony that he had a direct interest in producing a verdict for the party who called upon him to testify. He stated, that he held an order from his son for the proceeds of the sale of the negro to the defendant, after deducting what was due the defendant by the said Champion T., Stallings, the son. It is true, he states, that the son had made a present of this order, or the proceeds thereof, to his mother; but she is the wife of the witness, and there is nothing in the facts disclosed that would negative the idea that the witness would have a right at least to the use of the money realized from the order, by virtue of his marital rights as husband. This is a clear and distinct interest in the event of the suit, as he states that the funds are to be paid over as soon as this suit is terminated. As every sale of personal chattels implies a warranty of title, the conclusion is inevitable, that, if the present suit goes against the defendant, neither the witness nor the mother of Champion T. Stallings gets any money on the order which he holds.
3. The deed or declaration of revocation, and the bill of sale by Champion T. Stallings, were both properly admitted in evidence, as tending to show a disavowal of the act or deed by which the plaintiff claims title. The evidence was, that this deed was made whilst Champion T. Stallings was a minor ; and the defendant had a right to show, that, after he became of age, he disavowed the act, and made another disposition of the property. The bill of sale was also properly admitted, in order to show title in the defendant.
4. Neither was there any error in the admission of the release or transfer of claim of William J. Stallings to the defendant in evidence. This testimony tended to show title in the defendant, and for that purpose was good evidence in his favor. We will not now pretend to say, that it would not have been as effectual for defendant to have shown the outstanding right in a part of *271the property in William J. Stallings, as shown by the will of Traylor; no such question is presented. As above remarked, it tended to show title in the defendant, and for that purpose was properly admitted. We see no estoppel in the facts of the present case, as disclosed by the proofs, that would prevent the defendant from deriving title from William J. Stallings, when sued by the present plaintiff.
5. The proof offered by the defendant, as to the claim set up by William J. Stallings, and of the money which he had paid for his claim, was proper, because it tended to show that no valid division had been made between the brothers, of the bequest under their grandfather’s will, and, also, because it was in reply to proof brought out by the plaintiff, to the effect that a division had been made of the property, and that Wm. J. Stallings was satisfied with it.
6. The charge of the court, strictly considered, cannot be sustained. It is to the effect, that if the jury believe that the deed of gift, under which the plaintiff claims, was made by Champion T. Stallings whilst he was a minor, and that the slave in question was the issue of the negro named in the will of the grandfather, William Traylor, as a bequest to Wm. J. and Champion T. Stallings, then they must find for the defendant. This charge, thus constructed, excludes from the minds of the jury the idea of revocation, or disaffirmance of the deed by Champion T. Stallings, and also the consideration of the fact as to whether there had been a division of the property or not between the brothers Stallings, legatees under the will of Wm. Traylor. Concede, for the present, that it is the law that a plaintiff, in the action of detinue, must show in himself the entire legal title of the matter or thing sued for. In the present case, there eertainly was some testimony, tending to show a valid division of the legacy between the brothers, enough, in our opinion, to have warranted the court in having left the fact to the jury to determine whether such a division had or had not taken place. The division of those negroes between the brothers, by Wm. Stallings, acting for himself after he became of age, and Jeremiah Stallings, the father of Champion T., acting for the latter, then a minor, was such as, in our opinion, would be binding upon Champion, until he dissented from it, more especially if, after he became of age, he took possession of *272the slaves set apart to him by the division, and assumed the sole management and control over them, as the proof tends to show. If he chose to ratify the acts of his father in his behalf, in the matter of the division, it was not for William J. Stallings to set it aside, as he was then twenty-one years of age, and acting for himself. It was, therefore, a matter of fact to be left to the jury, as to whether or not Champion T. Stallings ratified the division, which his father had made for him, with his brother, of the negroes named in the bequest. If he ratified it, then the legal title to the negro in question was in him; if he disavowed the division, then the legal title was in the two brothers jointly.
The same remarks apply to the deed of gift under which the plaintiff claims title. It was not void, but voidable merely. If it was disavowed by the grantor after he became of age, then it was void i but not otherwise. This fact should also have been left to the jury in the charge of the court.
There was no error in refusing either of the two charges requested by the plaintiff. These charges seem to assume, that there was something in the fact that the grantor appeared in open court and acknowledged the deed preparatory to its registry, which takes it out of the general rule which appertains generally to deeds executed by minors. In the first charge asked, it is assumed that the infant, so appearing in open court and acknowledging it, renders the act irrevocable ; and, in the second, that if a revocation is possible, it must be done only by appearing in open court after notice to the parties. Such are not our views of the law, in either aspect of the case. It will be recollected, that there -was no delivery of possession when this deed of gift was made; but, on the the contrary, the evidence tends to show that the possession remained with the grantor down to the time when he executed the bill of sale to the defendant. Any act, under such circumstances, on the part of the grantor, by which he shows to the world, after he becomes , of age, that he does not intend to be bound by his deed, is all that ■ the law requires to effect the revocation. The rule would be different, in some cases, if possession had passed with the deed. Then, if the object of the grant were land, an entry must be made, before ejectment would lie; and if a slave, by parity of reasoning, a demand, before trover *273could be maintained. But where the possession remains with the grantor, until he becomes of lawful age, all he would have to do would be, to disavow the title set up under the deed, and hold the property adversely to all the world. The court, in taking the acknowledgment of the deed, does no judicial act which estops the parties, as in ordinary judgments with the suitors regularly before it. Its duties are entirely ministerial; and the infant appearing in open court to make the acknowledgment, could no more make the deed irrevocable, than if the deed had been acknowledged before a justice of the peace or notary public. In both cases, the acknowledgment is made in the mode prescribed by the statute ; and the deed becomes, in the one case, by the act of acknowledgment, as irrevocable as in the other, and no more.
For the errors above noted, let the judgment of the court below be reversed, and cause remanded.